Opinion issued March
31, 2011




 
 

 
 
 





 




 
     
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00237-CV
____________
 
HEMAMALINI PILLA, M.D., Appellant
 
V.
 
SHENEICE STEWART, Appellee
 
 
 

On Appeal from the 405th District Court 
Galveston County, Texas
Trial Court Cause No. 09CV0378
 
 
 

MEMORANDUM
OPINION
The parties have filed a joint motion
to dismiss this appeal.  Previously, at
the parties’ request, this appeal was abated for the parties to effectuate an
agreement to non-suit with prejudice appellant, Hemamalini Pilla, M.D.  In compliance with the abatement order, the
parties have now notified the Court that an agreement has been effectuated. 
          Accordingly,
the appeal is ordered reinstated, the joint motion to dismiss is granted, and
the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2),
43.2(f).  
          The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Chief Justice Radack and Justices Alcala and Bland.